Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 1 of 16 PageID #: 1223



                     UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TEXAS
                                 AT SHERMAN

FROSTINE NEWBERRY, an Individual,          )               CASE NO. 4:19-CV-147
RICHARD NEWBERRY, an Individual,           )
                                           )
            Plaintiffs,                    )               JUDGE: AMOS L. MAZZANT
                                           )
vs.                                       )
                                           )               JOINT FINAL PRE-TRIAL
DISCOUNT WASTE, INC., a Corporation       )                ORDER
and ROSA LOPEZ d/b/a A&R RENT-A-           )
FENCE,                                     )
                                           )
            Defendants and Third-Party     )
            Plaintiff,                     )
                                           )
vs.                                       )
                                           )
FRED OLIVIERI CONSTRUCTION                )
COMPANY,                                  )
                                           )
            Third-Party Defendant.        )
__________________________________________

        This cause comes before the Court for a Pre-Trial Management Conference on January 31,

2020, pursuant to Rule 16 of the Federal Rules of Civil Procedure

   A.           COUNSEL FOR THE PARTIES

        Plaintiff:

        Mark F. Underwood
        Texas State Bar No. 24059341
        UNDERWOOD LAW OFFICE
        2530 W. White Avenue, Suite 200
        McKinney, TX 75071
        Telephone: (972) 535-6377
        Facsimile: (972) 292-7828
        E-mail: munderwood@underwoodlawoffices.com
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 2 of 16 PageID #: 1224



        Defendant Rosa Lopez d/b/a A&R Rent-A-Fence:

        Robert J. Palmer
        Texas State Bar No. 24013286
        Adam T. Hamilton
        Texas State Bar No. 24087655
        FOX ROTHSCHILD LLP.
        Two Lincoln Centre
        5420 LBJ Freeway, Suite 1200
        Dallas, TX 75240
        Telephone: (972) 991-0889
        Facsimile: (972) 404-0516
        E-mail: rpalmer@foxrothschild.com
        E-mail: ahamilton@foxrothschild.com

   B.          STATEMENT OF JURISDICTION

        Jurisdiction in this case is based on:

        (1) Diversity of Citizenship under 28 U.S.C. §1332.

        At the time of the incident which makes the basis of this lawsuit, Plaintiffs Frostine

Newberry and Richard Newberry were residents, citizens and with domicile in the City of

Lexington, State of Illinois.


        At the time of the incident which makes the basis of this lawsuit, Defendant Rosa Lopez,

d/b/a A&R Rent-A-Fence is a sole proprietorship with a main location in 294 Highway 175,

Seagoville, Texas 75159 and another location in 8008 Rosemont Road, Dallas, Texas 75217.

        Jurisdiction is not disputed.

   C.          NATURE OF ACTION

        This is a case wherein Plaintiff Frostine Newberry seeks damages and injuries sustained

when she tripped and fell over the protruding metal bars holding up a construction barricade on

the pedestrian sidewalk at the Legacy West Shopping Center.

        The incident happened at the Legacy West Shopping Center at 7501 Windrose Avenue,
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 3 of 16 PageID #: 1225



Plano, Texas 75024.

        This is also a loss of consortium case wherein Plaintiff Richard Newberry seeks

compensation for past and future loss of consortium and past and future loss of services due to the

injuries suffered by his wife Plaintiff Frostine Newberry.

   D.          CONTENTIONS OF THE PARTIES

        (1)    Plaintiff Frostine Newberry

        (a)    Defendant Rosa Lopez d/b/a A&R Rent-A-Fence had a duty to remove the

               unreasonable risk of harm created by the metal bars holding up a construction

               barricade on the construction premises located at 7501 Windrose Avenue, Plano,

               Texas 75024;

        (b)    Defendant Rosa Lopez d/b/a A&R Rent-A-Fence had a duty to mitigate the

               unreasonable risk of harm created by the metal bars holding up a construction

               barricade on the construction premises located at 7501 Windrose Avenue, Plano,

               Texas 75024;

        (c)    Defendant Rosa Lopez d/b/a A&R Rent-A-Fence further breached these duties by

               failing to mitigate the Plaintiff, Frostine Newberry of the unreasonable risk

               of harm created by the metal bars holding up a construction barricade on the

               construction premises located at 7501 Windrose Avenue, Plano, Texas 75024;

        (d)    Defendant Rosa Lopez d/b/a A&R Rent-A-Fence’s breach of these duties was the

               proximate cause of the injuries sustained by Plaintiff Frostine Newberry. But

               for the Defendant’s breach of these duties, the accident resulting to injury to

               Plaintiff Frostine Newberry would not have happened.
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 4 of 16 PageID #: 1226



      (2)   Plaintiff Richard Newberry

      (a)   At all times material to this lawsuit, Plaintiff Richard Newberry was and is married

            to Plaintiff Frostine Newberry;

      (b)   Before this incident, Plaintiff Frostine Newberry was industrious, affectionate,

            loving, compassionate, energetic, cooperative, patient, attentive, and a good wife

            and provider to Plaintiff, Richard Newberry. She gave guidance, advice, counsel,

            protection, comfort, household services, care and attention to him;

      (c)   Plaintiff Frostine Newberry’s injuries have deprived Plaintiff Richard Newberry of

            the complete society of his wife;

      (d)   As a direct and proximate result of Defendant Rosa Lopez d/b/a A&R Rent-A-

            Fence’s acts and omissions of negligence, as described herein, and the injuries

            sustained by his wife; Plaintiff Richard Newberry has suffered a loss of consortium

            and a loss of services in the past and, in reasonable probability, he will continue to

            suffer the same. These includes the loss of love, affection, solace, comfort,

            companionship,     society,   assistance,   emotional    support    and    household

            services from his wife.

      (3)   Defendant Rosa Lopez d/b/a A&R Rent-A-Fence

      (a)   Defendant A&R contends that is not liable to Plaintiffs under a premises liability

            action because it did not own, occupy, or control the premises where the subject

            incident occurred. Defendant A&R contends that it is further not liable to Plaintiffs

            under a premises liability action because it did not create the alleged unreasonable

            risk of harm as alleged by Plaintiffs. The general contractor of the Tommy Bahama,

            Fred Olivieri Construction Company, exercised control and possession over the
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 5 of 16 PageID #: 1227



            fence after it was installed by Defendant A&R, and was responsible for placing the

            fence in the condition it was in at the time of the subject incident. Defendant A&R

            further contends that it is not liable to Plaintiffs under a premises liability action

            because it did not have constructive or actual knowledge of the alleged dangerous

            condition. Defendant A&R is not liable to Plaintiffs because the dangerous

            condition as alleged by Plaintiffs was open and obvious. Moreover, Defendant

            A&R is not liable to Plaintiffs because Plaintiff Frostine Newberry was the sole

            proximate cause, or contributing cause, of her alleged injuries and damages.

            Plaintiffs’ alleged damages resulted from new and independent, unforeseeable,

            superseding and/or intervening causes unrelated to any conduct of Defendant A&R.

      (b)   In the alternative, and in the event this action is deemed by the Court as a general

            negligence cause of action, Defendant A&R is not liable to Plaintiffs because it did

            not owe a duty to Plaintiffs. Further, Defendant A&R is not liable to Plaintiffs under

            a general negligence action because Plaintiffs’ alleged injuries and damages were

            the result of acts and omissions of third parties over who Defendant A&R could

            not, and did not, exercise any control whatsoever, and were not the result of any

            alleged negligence of Defendant A&R. The general contractor for the Tommy

            Bahama, Fred Olivieri Construction Company, exercised control and possession

            over the fence after it was installed by Defendant A&R, and was responsible for

            placing the fence in the condition it was in at the time of the subject incident.

            Moreover, Defendant A&R is not liable to Plaintiffs because Plaintiff Frostine

            Newberry was the sole proximate cause, or contributing cause, of her alleged

            injuries and damages. Plaintiffs’ alleged damages resulted from new and
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 6 of 16 PageID #: 1228



            independent, unforeseeable, superseding and/or intervening causes unrelated to any

            conduct of Defendant A&R.

      (c)   Plaintiff Frostine Newberry was negligent in failing to exercise that degree of care

            and caution that would have been exercised by a person of ordinary prudence and

            that any such negligent action on the part of Plaintiff Frostine Newberry was the

            sole proximate cause of Plaintiff’s damages or alternatively a contributing cause of

            Plaintiff’s damages;

      (d)   Plaintiff’s claims are barred as a result of Plaintiff Frostine Newberry’s own

            negligence, which contributed in whole or in part to Plaintiff’s alleged damages.

            Alternatively, Plaintiff’s recovery, if any, should be reduced by the percentage of

            Plaintiff Frostine Newberry’s contributory negligence;

      (e)   Plaintiff’s alleged damages were proximately and/or solely caused by the negligent

            acts and/or omissions of third parties over whom Defendant could not, and did not,

            exercise any control whatsoever, including but not limited to Discount Waste, Inc.

            and Fred Olivieri Construction Company;

      (f)   Plaintiff’s alleged damages resulted from new and independent, unforeseeable,

            superseding and/or intervening causes unrelated to any conduct of Defendant;

      (g)   That third parties over whom Defendant could not, and did not, exercise any control

            whatsoever, committed actions and/or omissions in exercising custody, control and

            possession of this barricade after the barricade was installed by Defendant. These

            actions and/or omissions proximately caused the alleged incident made the basis of

            this lawsuit;
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 7 of 16 PageID #: 1229



        (h)   Plaintiff’s alleged injuries and damages are the result of preexisting conditions that

              are unrelated to any alleged actions or omission of Defendant;

        (i)   The pain, injuries, and damages that Plaintiff Frostine Newberry is claiming in this

              case preexisted the incident made the basis of this lawsuit and are unrelated to any

              alleged actions or omissions of Defendant;

        (j)   To the extent that the incident made the basis of this lawsuit is found to have caused

              pain or injuries to Plaintiff Frostine Newberry, Plaintiff Frostine Newberry’s

              alleged pain and injuries, in whole or in part, would be aggravation of Plaintiff

              Frostine Newberry’s preexisting injuries and medical conditions;

        (k)   That any alleged dangerous condition at the Legacy West Shopping Center was

              open and obvious; and

        (l)   The damages, if any, recoverable by Plaintiffs must be reduced by any amount of

              damages legally caused by the Plaintiffs’ failure to mitigate such damages in whole

              or in part.

   E.         STIPULATIONS AND UNCONTESTED FACTS

        (1)   Plaintiff Frostine Newberry is an individual who resides in Lexington, IL;

        (2)   Plaintiff Richard Newberry is married to Plaintiff Frostine Newberry and also

              resides in Lexington, IL;

        (3)   Defendant Rosa Lopez d/b/a A&R Rent-A-Fence (“Defendant” or “A&R”) is a

              sole proprietorship with a main location in 294 Highway 175, Seagoville, TX

              75159 and another location at 8008 Rosemont Road, Dallas, TX 75217;

        (4)   On or about March 23, 2017, Defendant A&R was contacted by Discount Waste,

              Inc. (“Discount Waste”) with regard to leasing and installing a temporary chain-
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 8 of 16 PageID #: 1230



             link fence around the ongoing construction at a Tommy Bahama retail store and

             restaurant located at Legacy West Shopping Center, 7501 Windrose Ave., Plano,

             Texas 75024 (hereinafter “Tommy Bahama”);

      (5)    The general contractor for the construction of the Tommy Bahama was Fred

             Olivieri Construction Company (“Olivieri”). Olivieri had originally requested that

             Discount Waste secure a temporary fence on its behalf for the Tommy Bahama

             construction. In turn, Discount Waste, on behalf of Olivieri, secured a temporary

             fencing from Defendant A&R;

      (6)    On or about March 24, 2017, Defendant A&R installed a temporary fence at the

             Tommy Bahama;

      (7)    On July 14, 2017, Plaintiff Frostine Newberry was at Legacy West Shopping Center

             with her daughter, son-in-law and then two-year-old grandson;

      (8)    Plaintiff Frostine Newberry was walking on a sidewalk next to the construction

             premises of the Tommy Bahama store at Legacy West Shopping Center alongside

             her daughter, son-in-law and then two-year-old grandson;

      (9)    There existed protruding metal bars holding up construction barricades at the

             pedestrian sidewalk where Plaintiff Frostine Newberry was walking;

      (10)   Plaintiff Frostine Newberry was taken to a hospital facility in Allen, Texas by her

             daughter Suzanne Smith; and

      (11)   Plaintiff Frostine Newberry underwent surgery for her right wrist at Texas Health

             Presbyterian Hospital in Allen, Texas.
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 9 of 16 PageID #: 1231



   F.         CONTESTED ISSUES OF FACT AND LAW

        (1)   The parties dispute whether Plaintiff Frostine Newberry tripped and fell over the

              protruding metal bars holding up a construction barricade on the pedestrian

              sidewalk next to the Tommy Bahama at the Legacy West Shopping Center;

        (2)   The parties dispute whether Plaintiff Frostine Newberry injured her right wrist

              alongside other injures;

        (3)   The parties dispute whether Defendant Rosa Lopez d/b/a A&R Rent-A-Fence had

              any control of the temporary fence after its installation;

        (4)   The parties dispute the condition of the ground after the fence was installed;

        (5)   The parties dispute whether the condition of the fence at the time of the subject

              incident amounted to an unreasonable risk of harm;

        (6)   The parties dispute whether Defendant A&R did not return to the Tommy Bahama

              after the installation of the temporary fence until it removed it on or about August

              11, 2017;

        (7)   The parties dispute whether Defendant had a duty to remove the unreasonable risk

              of harm created by the metal bars holding up a construction barricade on the

              construction premises located at 7501 Windrose Avenue, Plano, Texas 75024;

        (8)   The parties dispute whether the Defendant had a duty and therefore failed to

              mitigate the unreasonable risk of harm created by the metal bars holding up a

              construction barricade on the construction premises;

        (9)   The parties dispute whether Plaintiff’s alleged damages were proximately and

              solely caused by the negligent acts and/or omissions of third parties over whom

              Defendant could not, and did not, exercise any control whatsoever, including, but
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 10 of 16 PageID #: 1232



             not limited to Discount Waste and Fred Olivieri Construction Company;

      (10)   The parties dispute whether Defendant failed to warn Plaintiff Frostine Newberry

             of the unreasonable risk of harm created by the metal bars holding up the

             construction barricade on the construction premises;

      (11)   The parties dispute whether Defendant’s breach of these duties were the proximate

             cause of the injuries sustained by Plaintiff Frostine Newberry;

      (12)   The parties dispute whether Plaintiff Frostine Newberry was negligent in failing to

             exercise that degree of care and caution that would have been exercised by a person

             of ordinary prudence;

      (13)   The parties dispute whether Plaintiff Frostine Newberry’s injuries were the result

             and/or contributing cause of prior or pre-existing injuries, accidents or conditions;

      (14)   The parties dispute whether Plaintiff Frostine Newberry’s injuries were the result

             of a new, independent, unforeseeable, superseding and/or intervening cause(s)

             unrelated to this incident;

      (15)   The parties dispute whether the dangerous condition at the Legacy West Shopping

             Center was open and obvious;

      (16)   The parties dispute whether Plaintiffs’ failed to mitigate their damages;

      (17)   The parties dispute whether this action is grounded on premises liability or general

             negligence; and

      (18)   The parties dispute whether Discount Waste and/or Fred Olivieri were exercising

             control, custody, and/or possession of the fence after the fence was installed by

             Defendant A&R, including the time of the subject incident.
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 11 of 16 PageID #: 1233



   G.          LIST OF WITNESSES

        Plaintiffs’ List of Witnesses who will be called to testify at trial:

        (1)    Frostine Newberry, Plaintiff, 24654 N. 2900 East Road, Lexington, IL. 61753;

        (2)    Richard Newberry, Plaintiff, 24654 N. 2900 East Road, Lexington, IL. 61753;

        (3)    Suzanne Smith, Plaintiffs’ daughter, 1501 Astoria Drive, Allen, TX 75013;

        (4)    Michael Smith, Plaintiffs’ son-in-law, 1501 Astoria Drive, Allen, TX 75013;

        (5)    Norman Cooper, Realty Engineering, Inc., 4009 Edgehill, Fort Worth, TX 76116;

               (Plaintiff moved for Leave to file Supplemental Expert Report from Mr. Norman

               Cooper. Defendant filed an Answer to Plaintiffs’ Motion requesting the Court

               denies it)

        Plaintiffs’ List of Witnesses who may be called to testify at trial:

        (1)     Michael Sanders, M.D., Texas Health Presbyterian Hospital-Allen, 1105 N.

                Central Expressway, Allen, TX 75013;

        (2)     Edward Kolb, M.D., Orthopedics of Illinois, 2200 Fort Jesse Road, Suite 205,

                Normal, IL. 61761;

        (3)     Marc R. Fajardo, M.D., Hinsdale Orthopedics, 550 West Ogden Avenue,

                Hinsdale, IL. 60521;

        (4)     Brandy Redman, OTR/L, Orthopedics of Illinois, 2200 Fort Jesse Road, Suite 250,

                Normal, IL. 61761.

        (5)     Rosa Lopez, Defendant, Fox Rothschild, LLP., 5420 LBJ Freeway, Suite 1200,

                Dallas, TX 75240;

        (6)     Joe DeFilippo, Charlotte, North Carolina;

        (7)     Arnulfo Rivera Rivera, Fox Rothschild, LLP., 5420 LBJ Freeway, Suite 1200,
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 12 of 16 PageID #: 1234



              Dallas, TX 75240;

      Plaintiffs’ List of Witnesses who will be presented by deposition testimony:

      (1)    Frostine Newberry (if necessary);

      (2)    Richard Newberry (if necessary);

      (3)    Arnulfo Rivera (if necessary);

      (4)    Joe DeFilippo

      Defendant’s List of Witnesses who will be called to testify at trial:

      (1)    Rosa Lopez

      (2)    Arnulfo Rivera

      (3)    Roderick Rennsion, P.E.

      Defendant’s List of Witnesses who may be called to testify at trial:

      (1)    Plaintiff Frostine Newberry

      (2)    Plaintiff Richard Newberry

      (3)    Raul Rivera

      (4)    Suzanne Smith

      (5)    Michael Smith

      Defendant’s List of Witnesses who will be presented by deposition testimony:

      (1)    Joe DeFilippo

      (2)    Arnulfo Rivera (if necessary)

      (3)    Plaintiff Frostine Newberry (if necessary)

      (4)    Plaintiff Richard Newbery (if necessary)
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 13 of 16 PageID #: 1235



   H.          LIST OF EXHIBITS

        Plaintiffs’ List of Exhibits

        (1)    Pictures produced by Plaintiffs;

        (2)    Plaintiff Frostine Newberry’s medical records from Texas Health Presbyterian-

               Allen in Allen, Texas;

        (3)    Plaintiff Frostine Newberry’s billing statement from Texas Health Presbyterian-

               Allen.

        (4)    Plaintiff Frostine Newberry’s medical records from Hinsdale Orthopedics in

               Hinsdale, Illinois;

        (5)    Plaintiff Frostine Newberry’s billing statement from Hinsdale Orthopedics in

               Hinsdale, Illinois;

        (6)    Plaintiff Frostine Newberry’s medical records from Orthopedics of Illinois in

               Normal, Illinois;

        (7)    Plaintiff Frostine Newberry’s billing statement from Orthopedics of Illinois in

               Normal, Illinois;

        (8)    Plaintiff Frostine Newberry’s medical records from OSF Medical Group in Illinois;

        (9)    Plaintiff Frostine Newberry’s billing statement from OSF Medical Group in

               Illinois;

        (10)   Plaintiff Frostine Newberry’s billing statement from Texas Medicine Resources

               (ER Physicians);

        (11)   Plaintiff Frostine Newberry’s billing statement from Texas Radiology Associates,

               LLP. in Plano, Texas;

        (12)   Plaintiff’s Expert Report from Norman Cooper, Realty Engineering, Inc.
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 14 of 16 PageID #: 1236



      (13)   Plaintiff’s Supplemental Expert Report from Norman Cooper, Realty Engineering,

             Inc. (Plaintiffs filed Motion for Leave to file Supplemental Expert Report and

             Defendant filed Motion in Response moving the Court to deny Plaintiffs’ Motion

             for Leave);

      (14)   Deposition Transcript of Frostine Newberry (video deposition taken on

             08/19/2019);

      (15)   Deposition Transcript of Richard Newberry (video deposition taken on

             10/30/2019);

      (16)   Deposition Transcript of Joe DeFilippo (video deposition taken on 11/14/2019);

      (17)   Deposition Transcript of Arnulfo Rivera Rivera (video deposition taken on

             10/30/2019);

      (18)   Plaintiffs’ Original Petition with exhibit(s);

      (19)   Plaintiffs’ Amended Petition with exhibit(s);

      (20)   Defendant Rosa Lopez d/b/a A&R Rent-A-Fence’s Answer to Plaintiffs’ Petition;

      (21)   Defendant Rosa Lopez d/b/a A&R Rent-A-Fences’ Amended Answer to Plaintiffs’

             Amended Petition;

      (22)   Discovery responses from Plaintiff with exhibit(s);

      (23)   Discovery responses from Defendant with exhibit(s)

      *Please see attached Exhibit List

      Defendant’s List of Exhibits

      Please see attached Exhibit List

   I. LIST OF ANY PENDING MOTIONS

      (1)
Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 15 of 16 PageID #: 1237




        (2)    Plaintiffs, Defendant Discount Waste, Inc. and Third-Party Defendant Fred Olivieri

               Construction Company have jointly filed a Notice of Settlement.




   J.          PROBABLE LENGTH OF TRIAL:

               The probable length of trial is 2 days.

   K.          TRIAL MANAGEMENT PROCEDURES

        The parties do not anticipate any logistical problems with presentation of evidence and

witnesses.

        The parties are expected to formulate a final trial plan at the Final Pre-Trial Conference on

January 31, 2020.

   L.          CERTIFICATIONS

        The undersigned counsel for each of the parties in this action does hereby certify and

acknowledge the following:

        (1)   Full and complete disclosure has been made in accordance with the Federal Rules

              of Civil Procedure and the Court’s orders;

        (2)   Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local

              Rules, and the Court’s orders have been complied with;

        (3)   Each exhibit in the List of Exhibits herein:

               a. Is in existence;

               b. Is numbered; and
    Case 4:19-cv-00147-ALM Document 86 Filed 02/06/20 Page 16 of 16 PageID #: 1238



                  c. Has been disclosed and shown to opposing counsel.

    APPROVED AS TO FORM AND SUBSTANCE:

    Attorney for Plaintiffs Frostine Newberry and Richard Newberry:

    /s/Mark F. Underwood

.   Mark F. Underwood


    Attorney for Defendant Rosa Lopez d/b/a A&R Rent-A-Fence:

    /s/Adam T. Hamilton
    Adam T. Hamilton

        SIGNED this 6th day of February, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE
